TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-12-00838-CV



                                      In re Jeffrey (Tre) Krueger


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                 WRIT OF HABEAS CORPUS

THE STATE OF TEXAS, COUNTY OF TRAVIS

TO:            THE 201ST DISTRICT COURT OF TRAVIS COUNTY, TEXAS

               Having considered the petition for writ of habeas corpus and record filed with this

Court, this Court concludes that Relator is illegally restrained pursuant to an order holding Relator

in contempt and committing him to county jail, which was rendered by the 201st District Court of

Travis County, Texas, on December 19, 2012, in cause number D-1-GN-11-001680, on the docket

of said court. IT IS THEREFORE ordered that Relator, Jeffrey (Tre) Krueger, be and hereby is

released from the effects of the order holding Relator in contempt and committing him to county jail,

and is further released from the bond set by this Court on December 31, 2012, in accordance with

the attached opinion of this Court.

               ISSUED under my hand and seal May 16, 2013.



                                               ___________________________________________

                                               Jeffrey D. Kyle, Clerk